Citation Nr: 1236385	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  06-349 48	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for degenerative changes in the right wrist, hand, fingers, and thumb, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to December 1964. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that confirmed and continued the noncompensable evaluation in effect for degenerative arthritis of the right hand, fingers, and thumb, and the 0 percent evaluation in effect for a lacerating injury of the right hand.  By rating action dated in October 2006, the RO increased the evaluation in effect for degenerative changes in the right wrist, hand, fingers, and thumb to 20 percent effective September 30, 2005. 

This appeal was previously before the Board and the Board remanded the claim in September 2010 and September 2011 for additional development.  The case has been returned to the Board for further appellate consideration.  

The Board also notes that in September 2011, the Board denied entitlement to a compensable rating for lacerating injury of the right hand.  Accordingly, this decision is limited to the issue listed on the preceding page. 


FINDING OF FACT

The Veteran's degenerative changes in the right wrist, hand, fingers, and thumb are manifested by complaints of pain and slight limitation of motion, but have not been manifested by any ankylosis of the Veteran's fingers or wrist.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for degenerative changes in the right wrist, hand, fingers, and thumb, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a Diagnostic Codes 5003, 5010, 5214, 5215, 5216-5230 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a December 2005 letter, issued prior to the rating decision on appeal, and a September 2010 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  In addition, the September 2010 letter advised the Veteran of the necessity of providing medical or lay evidence demonstrating the nature and symptoms of his condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The September 2010 letter also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing a disability rating.  This letter further advised the Veteran of how the VA assigns an effective date and the type of evidence which impacts such.  The case was last readjudicated in June 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, the reports of VA examinations, VA treatment records, private treatment reports, a buddy statement, and written statements from the Veteran.

In addition, the Board also notes that actions requested in the prior remands have been undertaken.  In this regard, the Veteran was issued a corrective VCAA notice that advised of the information or evidence needed to establish a disability rating and effective date for the claim on appeal, additional VA treatment records were obtained, and VA hand examinations were conducted by physicians in October 2010 and October 2011.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by reporting for VA examinations, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 ; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Id. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011). 

The Veteran contends that he is entitled to an increased rating for degenerative changes in the right wrist, hand, fingers, and thumb, which is currently evaluated as 20 percent disabling.  This condition is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5010. 

Service treatment records note the Veteran injured his right hand in October 1963 when the hook of a large trailer fell on it.  X-rays taken at that time were negative. 

The Veteran's degenerative changes in the right wrist, hand, fingers, and thumb involve his right wrist and hand, which is the Veteran's major extremity.  See 38 C.F.R. § 4.69 (2011). 

Arthritis due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For purposes of rating arthritis, the wrist is a major joint, and multiple involvement of the interphalangeal, metacarpal and carpal joints of the upper extremities constitute groups of minor joints.  38 C.F.R. § 4.45(f).

Diagnostic Code 5215 addresses limitation of motion of the wrist.  Under this code, limitation of motion of the wrist warrants a 10 percent rating when dorsiflexion is less than 15 degrees or when palmar flexion is limited in line with the forearm.  These ratings apply to both major and minor extremities.  38 C.F.R. § 4.71a (2011). 

Under Diagnostic Code 5214, a 30 percent disability evaluation is warranted when there is favorable ankylosis in 20 to 30 degrees dorsiflexion in the major wrist.  A 40 percent disability evaluation is contemplated for ankylosis of the major wrist in any other position, except favorable.  A 50 percent rating is assigned for ankylosis of the major wrist when ankylosis is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation.  38 U.S.C.A. § 4.71a, Diagnostic Code 5214 (2011). 

Normal range of motion of the wrist consists of 70 degrees of dorsiflexion, 80 degrees of palmar flexion, 45 degrees ulnar deviation, and 20 degrees of radial deviation. 38 C.F.R. § 4.71a, Plate I (2011). 

Under the current criteria, disabilities of the individual fingers are rated under Diagnostic Codes 5216 through 5227, based upon ankylosis of the thumb, index finger, middle finger and any other finger, respectively.  38 C.F.R. § 4.71a.  Diagnostic Codes 5228, 5229 and 5230 pertain to limitation of motion of the thumb, index or long finger and ring or little finger, respectively.  Id. 

Under Diagnostic Code 5228 for limitation of motion of the thumb, a noncompensable rating is warranted for a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 10 percent rating is warranted when the gap is one to two inches (2.5 to 5.1 cm.) and 20 percent when the gap is more than two inches (5.1 cm.). 38 C.F.R. § 4.71a, Diagnostic Code 5228 (2011).

As to limitation of motion of the index or long finger, a noncompensable evaluation is warranted when there is a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2011).  An evaluation of 10 percent requires limitation of motion of the index or long finger with a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm of the hand, with the finger flexed to the extent possible, or; with extension of the finger limited by more than 30 degrees.  Id.  

Diagnostic Code 5230 provides for a noncompensable evaluation for any limitation of motion of the ring or little finger.  38 C.F.R. § 4.71a. 

Full range of motion for the index, long, ring, and little fingers is metacarpal phalangeal joint (MCP) flexion from 0 to 90 degrees; proximal interphalangeal joint (PIP) flexion from 0 to 100 degrees; and distal interphalangeal joint (DIP) flexion from 0 to 70 or 80 degrees.  38 C.F.R. § 4.71a, Note (1) between Diagnostic Code 5215 and Diagnostic Code 5216 (2011). 

When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the Rating Schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  38 C.F.R. § 4.71a, Note (2) between Diagnostic Code 5215 and Diagnostic Code 5216 (2011). 

Turning to the evidence, in a December 2004 letter, a VA nurse practitioner (NP) indicated that he had reviewed the Veteran's claims file and he opined that the Veteran's right wrist and hand arthritis changes are likely a result of a previous fracture sustained during active duty.  

The report of a January 2006 VA examination indicates that the Veteran reported experiencing cramps and aching pain in the right hand with intensity of 1/10.  His fingers and hand felt numb, with the numbness occurring mostly at night.  The Veteran used a brace and said that his activities of daily living were limited.  There was no history of flare-up or any additional loss of motion.  Repetitive motion did not produce any additional loss of motion.  The Veteran took medication.  Upon physical examination, the findings of the examining physician were essentially unremarkable.  The Veteran did not appear to be in any pain.  The hand looked normal and there was no deformity or swelling.  There was no atrophy and the skin was moist and warm.  There was no tenderness.  The Veteran's fingers were non-symptomatic and his grip strength was strong.  There was no spasm of the hand and the examiner noted that there was no clinical evidence of carpal tunnel syndrome.  Further, the examiner stated that X-rays of the right hand were normal and there was no evidence of arthritis.  The examiner noted that an electromyograph (EMG) of the right hand was obtained at that time and it was the impression of the interpreting physician that the findings were consistent with right ulnar sensory neuropathy.  There was also no electrodiagnostic evidence of right carpal tunnel syndrome.  The diagnosis was of normal right hand without any spasm or carpal tunnel syndrome.  According to the EMG, findings were consistent with ulnar sensory neuropathy.  There was no evidence of degenerative arthritis in the right hand.  The examiner also remarked that there was no additional loss of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use of the Veteran's right hand.

The Board notes that the report of the radiology staff physician who interpreted the X-rays of the right hand taken in association with the January 2006 VA examination indicates that the impression included degenerative changes, especially at the first carpometacarpal joint and the radiocarpal joint. 

April 2006 aid and attendance or housebound VA examination report for nonservice connected pension purposes indicates that the Veteran wore a carpal tunnel support on the right hand and reported experiencing numbness and weakness in the hand.  Upon physical examination during the April 2006 VA examination, the right wrist showed diffuse tenderness to palpation, diffusely restricted range of motion with marked tenderness, and markedly decreased grip.  Further, decreased pinch and decreased thumb abduction and apposition were noted in the right hand.  The assessment included degenerative arthritis of multiple joints. 

The January 2006 VA examiner provided an opinion dated in September 2006 in response to a request for a medical opinion to reconcile the various findings in the claims file with regards to the presence of arthritis due to the injury in-service and to address whether the sensory ulnar neuropathy is at least as likely as not due to the injury in-service.  After reviewing the claims file, the examiner opined that there was no arthritis of the right hand at the time of several of the examiner's examinations of the Veteran's right hand.  The examiner stated that, as such, it was not possible for the examiner to reconcile any other information provided by other physicians.  The examiner noted that even the reporting of the X-ray report is dependent on another physician's opinion and expertise.  With regards to the ulnar sensory neuropathy which had been reported by the EMG physician, it was the examiner's opinion that it is less likely as not that the reported ulnar neuropathy is due to the injury which had been described to the examiner and recorded in the service treatment records. 

VA treatment records dated since January 2006 show that the Veteran has had ongoing complaints of right hand pain and numbness; however, such records do not provide any range of motion measurements or other specific objective findings with regards to the right wrist, hand, and fingers. 

The Veteran was provided another VA hand examination in October 2010, during which the claims file was reviewed.  The Veteran reported having pain and swelling of the small joints of the right hand, especially the metacarpophalangeal joints, which had increased in the previous few years.  He said that the pain in his right hand is at the level of 8/10.  He had been taking pain medications and at that time was taking tramadol 50 mg, three to four tablets per week, and was getting some improvement from it.  The Veteran endorsed morning stiffness of the small joints of the right hand and pain that increased with any type of activities.  His pain also increased during cold weather and the rainy season.  The Veteran reported being a right-handed person, and said that he cannot handle more than a few pounds with his right hand.  He indicated that he could do most of his simple daily routine activities.  He could eat and write, although he could not write for more than 15 minutes at a stretch.  The Veteran could dress himself, but he was mostly using a slip over style of clothing.  The Veteran could also put on his shoes, but was mostly using shoes without laces.  He was using some device to put on his socks.  He denied having any major incapacitating episodes or flare-ups.  The Veteran was also having weakness of the right hand.   The examiner said that the above symptoms are mostly related to the Veteran's degenerative arthritis of the right hand and wrist.  The Veteran said that he had been having tingling and numbness of the right hand, especially the right fifth and fourth fingers as well as the ulnar border of the right hand, for the last five years.  The symptoms were almost daily.  The Veteran said that he was also having weakness of the right hand, especially the fifth and fourth fingers, on and off.  The above symptoms are related to right ulnar nerve sensory neuropathy.  The Veteran did not undergo any local nerve injections or nerve surgeries.  The Veteran said the same above activities increase the symptoms.  The symptoms are also more severe during cold weather and the rainy season.  The Veteran had been getting less improvement from the braces to the right hand that he had used almost daily for the previous 15 years.

The Veteran was also having pain and swelling of the right wrist on and off almost daily.  The pain was varying from 6/10 to 8/10.  The Veteran was taking the same above-mentioned medication for his right wrist.  The Veteran denied having any recent specific injuries to the wrist joint, or any intra-articular injections or joint surgeries.  The Veteran had been using braces to the right hand almost daily for the previous 10 or 15 years.  There was no septic arthritis, constitutional symptoms, or major incapacitating episodes or flare-ups.  The Veteran said that the same above-mentioned activities increase his right wrist pain.  

Upon physical examination, there was minimal swelling of the small joints of the right hand, especially more so in the metacarpophalangeal joints and mostly the first, second, and third metacarpophalangeal joints.  Minimal tenderness was present in the same above joints, especially more so over the metacarpophalangeal joints.  There was no warmth or redness, or signs of inflammatory arthritis.  There was no ankylosis.  The active and passive movements of the metacarpophalangeal joints of the right hand were varying from extension 0 degrees to flexion 80 degrees.  The proximal interphalangeal joint movements (active and passive) were varying from extension 0 degrees to flexion 90 degrees.  The active and passive movements of the distal interphalangeal joints of all finders of the right hand varied from extension 0 degrees to flexion 60 degrees.  All of the above movements were not painful, there was no further limitation, and repetitive movements were the same.  There were no signs of inflammatory arthritis or ankylosis.  There was no obvious atrophy or wasting of the muscles.  The muscle power was slightly diminished, 4/5.  The right hand grip was also diminished, 4/5.

With regard to the right wrist, the Veteran was wearing braces to the right wrist.  Examination of the right wrist joint revealed no obvious swelling, redness, warmth, or crepitus.  The movements of the right wrist joint (active and passive) were dorsiflexion 40 degrees, plantar flexion 50 degrees, radial deviation 15 degrees, and ulnar deviation 20 degrees.  The range of motion was not painful and repetitive movements were the same, as there was not further limitation or pain.  There were no signs of ankylosis and no inflammatory arthritis.  There was no obvious atrophy or wasting of the muscles around the joints.  Muscle power appeared normal.  The Veteran was wearing braces to the right hand, as mentioned above.  The above clinical findings were mostly related to the Veteran's degenerative arthritis of the joints.   

The examiner also found that the sensations were slightly diminished over the right fifth and fourth fingers, and along the ulnar border of the right hand.  Sensations were intact in other parts of the right hand and right forearm.  There was no obvious atrophy or wasting of the muscles, the right grip was diminished, and power was also slightly diminished, 4/5.  There was no cellulitis, chronic ulcers, gangrene, or amputation.  Tinel and Phalen signs were negative on the right side.  The above clinical features are related to ulnar sensory neuropathy.

X-rays of the right hand reportedly showed mild degenerative changes in the small joints of the fingers and thumb.  Previously described deformity of the head of the third metacarpal remained unchanged.  The soft tissue appeared normal.  X-rays of the right wrist showed mild degenerative changes, with no evidence of fracture-dislocation.  The soft tissue appeared normal.  The diagnoses included degenerative arthritis involving the right hand, degenerative arthritis involving the right wrist joint and right ulnar sensory neuropathy.  Joint functions of the right hand and wrist are not additionally limited by pain, weakness, fatigue, or lack of endurance after repetitive use.  It was the examiner's opinion that the Veteran's above medical conditions were not likely preventing him from doing his daily routine activities and sedentary jobs.

In October 2011, the Veteran was provided with another VA hand and finger examination, during which the claims file was reviewed.  The examiner noted that the Veteran was diagnosed with right hand arthritis.  The examiner indicated that the Veteran had pain on the dorsum of the right hand.  It will be tender to touch on occasion.  The Veteran denied pain that goes into the fingers, numbness, or tingling.  The examiner noted that a primary care VA physician prescribed the Veteran Naprosyn for pain.  There had been no surgery and no recent injury or trauma.  The Veteran's right hand was his dominant hand.  The Veteran endorsed flare-ups and stated that the right hand will flare with weather changes.  These episodes average 1 to 3 times a week and last most of the day until the Veteran goes to sleep.  This requires the Veteran to "wrap" it with a heating pad.

Upon physical examination, the examiner reported that there was limitation of motion or evidence of painful motion for the right index, long, ring, and little fingers.  There was no gap between the thumb pad and the fingers.  There was no objective evidence of painful motion when opposing the thumb.  With regards to finger flexion, there was no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  With regards to finger extension, there was no limitation of extension or evidence of painful motion for the index finger or long finger.  The Veteran was able to perform repetitive-use testing with 3 repetitions, and there was no additional limitation of motion for any fingers, a gap between the thumb pad and the fingers, a gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips, or limitation of extension for the index finger or long finger, post-test.  

The examiner indicated that the Veteran did have functional loss or functional impairment of the fingers or thumbs, but did not have additional limitation in range of motion of any of the fingers or thumbs following repetitive-use testing.  In this regard, the examiner found pain on movement and swelling in the right index, long, ring, and little fingers.  However, the examiner did not find less or more movement than usual, or any weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, deformity, or atrophy of disuse.  The Veteran did have tenderness or pain to palpation for joints or soft tissue of the right hand.  On muscle strength testing, hand grip on the right was 5/5.  The examiner indicated that there was no ankylosis of the thumb and/or fingers.  The Veteran did occasionally use an assistive device, a right wrist brace.  The examiner noted that there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner indicated that imaging studies of the right hand had been performed and showed degenerative or traumatic arthritis of the right hand.  Further, degenerative or traumatic arthritis was documented in multiple joints of the right hand.  With regard to whether the Veteran's hand, thumb, or fingers conditions impact his ability to work, the examiner indicated yes and noted that the Veteran stated that some days he is unable to use his right hand.

With regards to the Veteran's right wrist, the examiner noted that the Veteran has a diagnosis of right wrist arthritis.  Upon examination, right wrist palmar flexion ended at 55 degrees, with no objective evidence of painful motion, and right wrist dorsiflexion ended at 55 degrees, with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  After 3 repetitions, right wrist palmar flexion was to 55 degrees and dorsiflexion was to 55 degrees.  The Veteran did not have additional limitation in range of motion of the right wrist flowing repetitive-use testing, but he did have functional loss and/or functional impairment of the wrist.  In that regard, after repetitive use, the Veteran had less movement than normal, excess fatigability, and pain on movement on the right.  The examiner noted that the Veteran did not have localized tenderness or pain on palpation of the joints/soft tissue of the right wrist.  Upon muscle strength testing, right wrist flexion was 5/5 and right wrist extension was 5/5.  The Veteran did not have ankylosis of the right wrist joint, nor was loss of use of the hand shown.  The Veteran has not had a total wrist joint replacement, or arthroscopic or other wrist surgery.  

Imaging studies of the right wrist showed documented degenerative or traumatic arthritis.  The examiner found that the Veteran's right wrist condition does impact his ability to work, and noted that the Veteran stated that some days he is unable to use his right hand.  The examiner remarked that there was no evidence of right ulnar sensory neuropathy on examination.  The examining physician also stated in conclusion that the Veteran's current subjective complaints and objective physical examination findings are consistent with his previously diagnosed right wrist and hand arthritis.  Based upon the examination, radiographs, and the Veteran's history, the examiner found no other evidence of co-existing pathology that would be contributing to the Veteran's subjective complaints.  The Veteran's current complaints are consistent with similar age matched cohorts with the diagnosis of arthritis of the hand/wrist.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's degenerative changes in the right wrist, hand, fingers, and thumb are adequately addressed by the 20 percent evaluation assigned.  The Veteran is in receipt of the maximum evaluation assignable for degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Additionally, with regards to a higher rating on the basis of limitation of motion of the specific joints involved, the Board notes that the Veteran's current 20 percent evaluation exceeds the maximum evaluation assignable for limitation of motion of the wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  To warrant a higher rating based on the right wrist, the evidence must demonstrate favorable ankylosis (frozen joint) in 20 to 30 degrees of dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  The objective findings of record do not reflect ankylosis of the right wrist to warrant a rating in excess of 20 percent.  In this regard, the Board notes that in October 2010 the movements of the right wrist joint (active and passive) were dorsiflexion 40 degrees, plantar flexion 50 degrees, radial deviation 15 degrees, and ulnar deviation 20 degrees.  The range of motion was not painful and repetitive movements were the same, as there was no further limitation or pain.  The October 2011 examiner reported that there was no ankylosis, and found that right wrist palmar flexion and dorsiflexion each ended at 55 degrees, with no objective evidence of painful motion and without additional limitation in range of motion of the right wrist following 3 repetitions.  Thus, the Veteran's wrist is clearly not ankylosed.  While after repetitive use the Veteran had less movement than normal, excess fatigability, and pain on movement on the right, there was no additional limitation of motion and the examiner also noted that the Veteran did not have localized tenderness or pain on palpation of the joints/soft tissue.  Significantly, the Board notes that the Veteran's objective range of motion findings during the course of this appeal do not meet the criteria for a compensable evaluation based on limitation of motion of the right wrist.  

Moreover, the evidence does not support an evaluation in excess of 20 percent at any time during the appeal period on the basis of limitation of motion of the digits of the right hand.  The Board notes that the Veteran is in receipt of the highest evaluation assignable for limitation of motion of the thumb, and his current 20 percent evaluation exceeds the maximum evaluation assignable for limitation of motion of the index or long finger.  38 C.F.R. § 4.71a, Diagnostic Codes 5228, 5229.  To warrant a higher rating based on the right digits, the evidence must demonstrate favorable or unfavorable ankylosis of multiple digits.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5223.  The objective findings of record do not reflect ankylosis of multiple digits of the right hand to warrant a rating in excess of 20 percent.  

In this regard, the Board notes that the October 2010 VA examiner indicated that there was no ankylosis of the digits of the right hand and the October 2011 examiner reported that there was no ankylosis of the thumb and/or fingers, there was no gap between the thumb pad and the fingers, there was no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips, and there was no limitation of extension or evidence of painful motion for the index finger or long finger.  Additionally, there was no additional limitation in range of motion of the above-mentioned digits following 3 repetitions.  Thus, the Veteran's digits of the right hand are clearly not ankylosed.  While, after repetitive use, the examiner found pain on movement and swelling in the right index, long, ring, and little fingers, the examiner did not find less or more movement than usual, or any weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, deformity, or atrophy of disuse.  Significantly, the Board observes that the objective findings with regard to the digits of the right hand during the course of this appeal do not meet the criteria for a compensable evaluation based on limitation of motion or ankylosis of the digits.  

Further, a compensable evaluation is not available for any limitation of motion of the ring or little fingers under 38 C.F.R. § 4.71a, Diagnostic Code 5230. 

The Board notes that as the Veteran's limitation of motion of the right wrist and fingers in the right hand does not warrant a compensable evaluation under the applicable rating criteria, the currently assigned 20 percent rating adequately accounts for the Veteran's complaints of pain and the medical evidence of record does not demonstrate additional limitation of motion in response to repetitive motion that would support an increased evaluation for this period.  See DeLuca, supra; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59 (2011).   

The Board also notes that the provisions of Diagnostic Code 5003 permit a 10 percent rating for each major joint and group of minor joints where limitation of motion is not to a compensable level.  However, such provisions would only support a 10 percent rating for the right wrist and a 10 percent rating for the finger joints if evaluated separately, and would not result in a more favorable evaluation than the 20 percent rating currently assigned.  In this regard, the Veteran is already in receipt of a 20 percent rating based on arthritis in two or more joints or joint groups (right wrist and fingers) with occasional incapacitating exacerbations. 

The Board further notes that the Veteran has also reported symptoms of numbness and pain.  He also said that he experiences flare-ups up to 3 times per week and 
that he has difficulty with the activities of daily living and occupational tasks.  Such complaints, to the extent they are part of his arthritis versus nonservice connected ulnar neuropathy, are contemplated by the 20 percent rating assigned for occasional incapacitating exacerbations.  

The medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his degenerative changes in the 
right wrist, hand, fingers, and thumb.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 20 percent for this disability.

As a final matter, the Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, while the Veteran has reported that on some days he is unable to use his right hand, which impacts his ability to work, the rating criteria for degenerative arthritis specifically take into account occasional incapacitating exacerbations to assign the highest rating.  The Veteran is currently in receipt of such rating.  Thus, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, except as provided above, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to an evaluation in excess of 20 percent for degenerative changes in the right wrist, hand, fingers, and thumb is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


